     Case 1:19-cv-00034-TSK Document 1 Filed 03/07/19 Page 1 of 5 PageID #: 1
                                                                                          ELECTRONICALLY
                                                                                              FILED
                                                                                               Mar 07 2019
                                                                                        U.S. DISTRICT COURT
                                                                                        Northern District of WV


                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 BRENDA CORLEY, BILLY JO BELL,
 PATTI SHOEMAKER, CORINA WEST,
 PHIL WISEMAN, MARGUERITE
 BARTHOLOW, AND GINA NORRIS,
          PLAINTIFFS,                                   CIVIL ACTION NO._______________
                                                                         1:19-cv-34

 V.                                                        (HON. ______________________)
                                                                 Irene M. Keeley

 CLEANINGSERVICES.COM, LLC, AND
 SUSAN BROWN,
          DEFENDANTS.

                          DEFENDANTS’ NOTICE OF REMOVAL

I.       Introduction
         1.       Defendants, CleaningServices.com, LLC and Susan Brown (collectively

“Defendatnts”), pursuant to the applicable FEDERAL RULES OF CIVIL PROCEDURE and 28 U.S.C.

§§ 1441 &1446, file this Notice of Removal; and remove the action, Brenda Corley, Billy Jo Bell,

Patti Shoemaker, Corina West, Phil Wiseman, Marguerite Bartholow, and Gina Norris v.

CleaningServices.com, LLC, and Susan Brown, Case No. CC-24-2019-C-20, in the Circuit Court

of Marion County, West Virginia, to the United States District Court for the Northern District of

West Virginia. Removal of this action is based on the following:


II.      Exhibits
         2.       Attached to this notice of removal are the following documents:

          Exhibit    Description of Exhibit
              1      Docket sheet from the state court proceeding being removed, Case No. CC-
                     24-2019-C-20.
              2      All documents served on Defendant Susan Brown on February 7, 2019,
                     which include all “process, pleadings, and orders served upon” her. 28
                     U.S.C. § 1446(a). This includes [Plaintiffs’] Complaint.


 DEFENDANTS’ NOTICE OF REMOVAL                                                                PAGE 1 OF 5
  Case 1:19-cv-00034-TSK Document 1 Filed 03/07/19 Page 2 of 5 PageID #: 2




         Exhibit    Description of Exhibit
            3       All documents served on Defendant CleaningServices.com, LLC on
                    February 11, 2019 (via receipt by the West Virginia Secretary of State),
                    which include all “process, pleadings, and orders served upon” the
                    company. 28 U.S.C. § 1446(a). This includes [Plaintiffs’] Complaint.
            4       Notice of Filing Notice of Removal, filed this same day in the State Court
                    proceeding, Case No. CC-24-2019-C-20.

       3.       These first three Exhibits above contain all documents in the State Court’s file.


III.   Background
       4.       The Plaintiffs filed their Complaint in this case in the Circuit Court of Marion

County, West Virginia, on February 5, 2019. A copy of the Complaint filed by Plaintiffs in the

state court action, Case No. CC-24-2019-C-20, is attached in both Exhibits 2 and 3.

       5.       The Circuit Court issued summons on February 5, 2019 for both Defendants. The

Complaint, summons, and related documents were served on Defendant Susan Brown on February

7, 2019 (Exhibit 2), and on Defendant CleaningServices.com, LLC on February 11, 2019 (Exhibit

3). Exhibits 2 and 3 contain all of the “process, pleadings, and orders served upon” each of the

Defendants. 28 U.S.C. § 1446(a).

       6.       This Notice of Removal is being filed within 30 days from service of the Complaint

in the above matter.

       a.       Defendant Susan Brown was served on February 7, 2019.
       b.       Defendant CleaningServices.com, LLC was served through the West Virginia
                Secretary of State on February 11, 2019 (that is the date on which the secretary
                of State received the certified mail package from the Circuit Clerk).
       7.       The Notice of Removal is, therefore, timely filed under 28 U.S.C. §1446(b).




 DEFENDANTS’ NOTICE OF REMOVAL                                                             PAGE 2 OF 5
 Case 1:19-cv-00034-TSK Document 1 Filed 03/07/19 Page 3 of 5 PageID #: 3




IV.    Venue
       8.      The Circuit Court of Marion County, West Virginia, in which Plaintiffs’ Complaint

was filed, is within this Court’s District. Therefore, the action is properly removable to this Court

pursuant to 28 U.S.C. §1446(b).


V.     Removal is Based on Federal Question Jurisdiction
       9.      This action is within the original jurisdiction of this Court pursuant to 28 U.S.C.

§1331, because Plaintiffs’ civil action, in Counts I and III, arises under federal statute, the Fair

Labor Standards Act (“FLSA”)

       10.     Specifically, Plaintiffs assert that they were not paid wages for all hours worked

under the FLSA (Count I); and one of the Plaintiffs (Count III) alleges retaliation under the FLSA.

See Exhibit 2, Complaint, Count I entitled “Claim of all Plaintiff for Unpaid Wages Under the Fair

Labor Standards Act”, at pages 7-8, ¶¶ 37-49; and Count III entitled “Claim of Brenda Corley for

Unlawful Retaliation in Violation of the Fair Labor Standards Act”, at pages 10-11, ¶¶ 60-72. The

purported factual allegations and Counts I & III arise under the FLSA, 29 U.S.C. §§ 206 & 207

(wage provisions) and § 215(a)(3) (discrimination provision).

       11.     Plaintiffs’ remaining counts purportedly arise under West Virginia law. See Count

II (West Virginia Wage Payment and Collection Act); Count IV (termination allegedly in violation

of substantial West Virginia public policy); and Count V (alleged sexual harassment under West

Virginia Human Rights Act).

       12.      Plaintiffs’ federal and state law claims in the Complaint form part of the same case

or controversy so that this Court may exercise supplemental jurisdiction over Plaintiffs’ claims

under West Virginia law, 28 U.S.C. §1367(a); 28 U.S.C. §1441(c).




 DEFENDANTS’ NOTICE OF REMOVAL                                                         PAGE 3 OF 5
  Case 1:19-cv-00034-TSK Document 1 Filed 03/07/19 Page 4 of 5 PageID #: 4




VI.    Compliance with Procedural Requirements
       13.     The Notice of Removal has been filed within 30 days after service of Plaintiffs’

Complaint. Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b).

This removal is submitted on behalf of both Defendants.

       14.     Copies of all process, pleadings, orders and other papers or exhibits of every kind

served upon Defendants and in the file in the Circuit Court of Marion County, West Virginia, are

attached to this Notice of Removal as Exhibits 2 and 3, as required by 28 U.S.C. §1446(a).

       15.     Upon filing this Notice of Removal, Defendants will provide a written notification

(by service of this Notice of Removal) to Plaintiffs and will file a Notice of Filing of Notice of

Removal with the Circuit Clerk of the Circuit Court of Marion County, West Virginia, as required

by 28 U.S.C. §1446(d). A true and correct copy of the Notice of Filing of Notice of Removal (to

be filed with the Circuit Court of Marion County) is attached as Exhibit 4.

       16.     Defendants file this Notice without waiving any defense to the claims asserted by

Plaintiff or conceding that Plaintiff has stated claims upon which relief can be granted.


VII.   Prayer
       17.     WHEREFORE, Defendants, ClearningServices.com, LLC and Susan Brown,

respectfully request that the United States District Court for the Northern District of West Virginia:

       a.      accept the removal of this action from the Circuit Court of Marion County,
               West Virginia, and
       b.      direct that State Court to have no further jurisdiction over this matter unless
               this case is remanded.




 DEFENDANTS’ NOTICE OF REMOVAL                                                          PAGE 4 OF 5
 Case 1:19-cv-00034-TSK Document 1 Filed 03/07/19 Page 5 of 5 PageID #: 5




                                                 Respectfully submitted

                                                 By: _/s/ Drew M. Capuder___________
                                                     Drew M. Capuder, WV State Bar 9053
                                                     Capuder Fantasia PLLC
                                                     Manchin Professional Building
                                                     1543 Fairmont Avenue, Suite 101
                                                     Fairmont, West Virginia 26554-2100
                                                     (304) 333-5261 (Voice)
                                                     (681) 404-6800 (Facsimile)
                                                     Email: dcapuder@capuderfantasia.com
                                                 Counsel for Defendants CleaningServices.com,
                                                 LLC; and Susan Brown



                              CERTIFICATE OF SERVICE
        I certify that on March 7, 2019, I electronically filed the foregoing Defendants’ Notice of
Removal with the District Clerk using the CM/ECF system pursuant to N.D. W. VA. L.R. GEN. P.
5.01(a) & 5.06(b), which will serve email notification of such filing to the following, and I will
also fax this document to the following:
         Served by CM/ECF emai and by faxl:             Served by CM/ECF email and by fax:
        Edmund L. Wagoner                             Chirag Desai
        Goddard & Wagoner, PLLC                       Goddard & Wagoner, PLLC
        229 West Main Street, Suite 1100              229 West Main Street, Suite 1100
        Clarksburg, WV 26301                          Clarksburg, WV 26301
        Voice: 304-933-1411                           Voice: 304-933-1411
        Fax: 855-329-1411                             Fax: 855-329-1411
        Attorneys for Plaintiffs                      Attorneys for Plaintiffs


                                                 _/s/ Drew M. Capuder_______________
                                                 Drew M. Capuder




 DEFENDANTS’ NOTICE OF REMOVAL                                                       PAGE 5 OF 5
